*570OPINION.
Smith :
The only issue presented by this proceeding is whether or not certain items *of unclaimed wages which had been charged to operating expenses and allowed as a deduction for the year in which the expense accrued constitute taxable income when subsequently charged to profit and loss.
There was presented for our consideration in Chicago, Rock Island & Pacific Railway Co., 13 B. T. A. 988, an issue practically on all fours with the one raised in the instant proceeding, and after a careful and extensive consideration of the question we approved the respondent’s action in including such items in taxable income for the year in which they were charged to profit and loss.
Consequently, in accordance with the decision in Chicago, Rock Island & Pacific Railway Co., supra, the respondent’s action in this proceeding is sustained.

Judgment will he entered for the respondent.